DETAILED ACTION
This communication is a first office action on the merits. Claims 1-20, as originally filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 7-12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2017/0265593) in view of Geiger et al. (US 2018/0172483).
Regarding claim 1, Schneider et al. discloses an apparatus comprising:
a midsole (50);
an upper (70) secured with respect to the midsole;
a lace (131) extending through the upper;
a motorized lacing system (1) positioned within the midsole (Fig. 1 as shown), configured to engage with the lace to increase and decrease tension on the lace, the motorized lacing system comprising:
a motor (145), including a motor shaft (140 is shown mounted to the shaft);
a spool (130), coupled to the motor shaft, configured to spool and unspool the lace based on the turning of the motor shaft;
a processor circuit (160); and
an encoder (146);
wherein the processor circuit is configured to operate the motor based, at least in part, on the signal as received from the optical sensor (Paragraph 100).
Schneider et al. fails to disclose wherein the encoder is an optical encoder comprising: a three-dimensional encoder defining a major axis and having a surface having a first plurality of segments positioned between a second plurality of segments, the first plurality of segments having a different light reflecting characteristic than the second plurality of segments, the three-dimensional encoder secured to the motor shaft such that the turning of the motor shaft causes the three-dimensional encoder to rotate about the major axis; and an optical sensor, positioned 
Geiger et al. teach an optical encoder (10) comprising: a three-dimensional encoder (40) defining a major axis (42) and having a surface having a first plurality of segments (44A) positioned between a second plurality of segments (44B), the first plurality of segments having a different light reflecting characteristic than the second plurality of segments (Paragraph 47, lines 8-9); and an optical sensor (18), positioned within optical range of the cylindrical encoder, configured to output a signal to the processor circuit indicative of a detected one of the first and second plurality of segments (Paragraphs 43-48).
From this teaching of Geiger et al. it would have been obvious to one of ordinary skill in the art at the time of the invention to use a three-dimensional encoder as claimed in order to accurately surmise the rotational positioning of the spool and motor to ensure proper tightening characteristics.

Regarding claims 2, 9 and 16, the combined invention of Schneider et al. and Geiger et al. further disclose wherein the three-dimensional encoder forms a cylinder (Fig. 1B of Geiger et al.).

Regarding claims 3, 10 and 17, Schneider et al. further discloses wherein the motorized lacing system comprises a printed circuit board (PCB) on which the processor circuit and the optical sensor are positioned (Paragraph 99).


From this teaching of Geiger et al. it would have been obvious to one of ordinary skill in the art at the time of the invention to include plural sensors to detect relative angular position changes over time.

Regarding claims 5, 12 and 19, the combination of Schneider et al. and Geiger et al. further disclose wherein a spacing between the first and second optical sensors is approximately the same as a spacing between adjacent ones of the first plurality of segments (Figs. 1A and 1B as shown if Geiger et al.).

Regarding claims 7 and 14, the combination of Schneider et al. and Geiger et al. further disclose wherein the surface of the three-dimensional encoder faces away from the major axis (Figs. 1A and 1B as shown in Geiger et al.).

Regarding claim 8, Schneider et al. discloses an apparatus comprising:
securing a midsole (50) with respect to an upper (70; Fig. 7 as shown);
extending a lace (131) through the upper;
positioning a motorized lacing system (1) positioned within the midsole (Fig. 1 as shown) configured to engage with the lace to increase and decrease tension on the lace, the motorized lacing system comprising:
a motor (145), including a motor shaft (140 is shown mounted to the shaft);

a processor circuit (160); and
an encoder (146);
wherein the processor circuit is configured to operate the motor based, at least in part, on the signal as received from the optical sensor (Paragraph 100).
Schneider et al. fails to disclose wherein the encoder is an optical encoder comprising: a three-dimensional encoder defining a major axis and having a surface having a first plurality of segments positioned between a second plurality of segments, the first plurality of segments having a different light reflecting characteristic than the second plurality of segments, the three-dimensional encoder secured to the motor shaft such that the turning of the motor shaft causes the three-dimensional encoder to rotate about the major axis; and an optical sensor, positioned within optical range of the cylindrical encoder, configured to output a signal to the processor circuit indicative of a detected one of the first and second plurality of segments.
Geiger et al. teach an optical encoder (10) comprising: a three-dimensional encoder (40) defining a major axis (42) and having a surface having a first plurality of segments (44A) positioned between a second plurality of segments (44B), the first plurality of segments having a different light reflecting characteristic than the second plurality of segments (Paragraph 47, lines 8-9); and an optical sensor (18), positioned within optical range of the cylindrical encoder, configured to output a signal to the processor circuit indicative of a detected one of the first and second plurality of segments (Paragraphs 43-48).
From this teaching of Geiger et al. it would have been obvious to one of ordinary skill in the art at the time of the invention to use a three-dimensional encoder as claimed in order to 

Regarding claim 15, Schneider et al. discloses an apparatus comprising:
a motor (145), including a motor shaft (140 is shown mounted to the shaft);
a spool (130), coupled to the motor shaft, configured to spool and unspool the lace based on the turning of the motor shaft;
a processor circuit (160); and
an encoder (146);
wherein the processor circuit is configured to operate the motor based, at least in part, on the signal as received from the optical sensor (Paragraph 100).
Schneider et al. fails to disclose wherein the encoder is an optical encoder comprising: a three-dimensional encoder defining a major axis and having a surface having a first plurality of segments positioned between a second plurality of segments, the first plurality of segments having a different light reflecting characteristic than the second plurality of segments, the three-dimensional encoder secured to the motor shaft such that the turning of the motor shaft causes the three-dimensional encoder to rotate about the major axis; and an optical sensor, positioned within optical range of the cylindrical encoder, configured to output a signal to the processor circuit indicative of a detected one of the first and second plurality of segments.
Geiger et al. teach an optical encoder (10) comprising: a three-dimensional encoder (40) defining a major axis (42) and having a surface having a first plurality of segments (44A) positioned between a second plurality of segments (44B), the first plurality of segments having a different light reflecting characteristic than the second plurality of segments (Paragraph 47, lines 
From this teaching of Geiger et al. it would have been obvious to one of ordinary skill in the art at the time of the invention to use a three-dimensional encoder as claimed in order to accurately surmise the rotational positioning of the spool and motor to ensure proper tightening characteristics.

Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schneider et al. and Geiger et al. as applied to claims 1, 8 and 15 above, and further in view of Chong et al. (US 2005/0040323).
Regarding claim 6, the combination of Schneider et al. and Geiger et al. disclose the invention except for wherein the surface of the three-dimensional encoder faces the major axis. Chong et al. teach a cylindrical encoder wherein the encoder faces the major axis (Fig. 3B as shown).
From this teaching of Chong et al. it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the location of the encoder to minimize the total space taken by the apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677